254 Ga. 660 (1985)
333 S.E.2d 834
THE STATE
v.
MAJIA.
THE STATE
v.
HENSLER.
42324, 42336.
Supreme Court of Georgia.
Decided September 4, 1985.
Herbert T. Jenkins, Solicitor, Carey M. Cameron, Assistant Solicitor, for appellant.
Alan Mullinax, for appellees.
MARSHALL, Presiding Justice.
We granted certiorari in these cases for the primary purpose of determining whether a speedy-trial provision contained in special legislation relating to the State Court of Gwinnett County must give way to an inconsistent rule contained in the general provisions of Georgia's criminal-procedure law by reason of the provision in the Georgia Constitution, and implementing legislation, mandating uniform rules of practice and procedure in each class of courts in the state. The Court of Appeals held that, in conformity with the legal requirement of uniform rules, the local rule must give way to the general rule. We agree with this holding, and we also agree with the Court of Appeals' resolution of other issues in these cases.
Judgment affirmed. All the Justices concur.